Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself  (See MPEP 2106 (I)). These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  The 35 USC 101 analysis below is based on the guidance found in the Federal Register vol. 79, No. 241. pp. 74718-74733 (the “Guidance”).  The Guidance analysis is threefold and found in the flow chart shown at 74721 of the Guidance.  First, determine if the claim belongs to a valid statutory class (Step 1 of the Guidance).  Second, identify if the claim is directed to an abstract idea (Step 2A of the Guidance; Part/Step 1 of the Mayo Test).  Third, determine whether the claim contains something significantly more than the abstract idea (Step 2B of the Guidance; Part/Step 1 of the Mayo Test). 


Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, Claim 17 does belong to the statutory class of a process (method of Claim 17).

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04) Two prong analysis.
Prong 1) Claim 17 recites an abstract idea that is subject to a judicial exception.  Claim 17 pertains to a judicial exception such as explained in MPEP 2106.04(a)(2)  Concepts The Courts Have Identified As Abstract Ideas. With regard to the instant case the following abstract applies:
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.

 MPEP 2106.04(a)(2)(III)(b) "AN IDEA 'OF ITSELF'"  the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016) 

MPEP 2106.04(a)(2)(IV). “MATHEMATICAL RELATIONSHIPS/FORMULAS”
The phrase "mathematical relationships/formulas" is used to describe mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. The courts have used the term "algorithm" to refer to both mathematical procedures and mathematical formulas, including: a procedures for converting data.  

With regard to the instant case and as cited in MPEP 2106.04(a)(2)(IV) " MATHEMATICAL RELATIONSHIPS/FORMULAS "  the following similar cases to Applicant’s claimed invention are also directed to comparing and correlating data using mathematical relationships:
identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981). 
correlating data using existing information, manipulating the data using mathematical formulas, and organizing this information into a new form Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014); 
an algorithm for converting binary coded decimal to pure binary, Benson, 409 U.S. at 64, 175 USPQ at 674; 
a formula for computing an alarm limit, Flook, 437 U.S. at 585, 198 USPQ at 195; 
a mathematical formula for hedging, Bilski, 561 U.S. at 599, 95 USPQ2d at 1004-05. 
an algorithm for calculating parameters indicating an abnormal condition, In re Grams, 888 F.2d 835, 836, 12 USPQ2d 1824, 1825 (Fed. Cir. 1989);  
calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). 

 
Regarding Applicant's claimed invention:
Claim 17 recites a process for collecting, organizing, comparing ultrasonic data that is directed to an idea of itself and mathematically correlating the measured ultrasonic parameters analysis of delay times, which are directed to an abstract idea of mathematical relationship which is similar to the abstract concepts or a composite of abstract ideas of one or more of the cases set forth above. 

Claim 17 is a process claim reciting the abstract steps of: 
separating information about at least two wave modes from the received plurality of signals;  

calculating a plurality of respective delay times and calculating the plurality of respective delay times for each of the plurality of signals further comprises inverse beam forming, including: 

using information about a dispersion relation of the body under test with respect to the multi-element transducer array; and using information about the at least two wave modes for source ranging to determine a source location; 

combining at least one of the time-shifted plurality of signals with the reference signal of the plurality of signals, thereby creating a real time combined signal from the plurality of signals; 

evaluating the real time combined signal over the first set of samples for values of the real time combined signal that exceed a predetermined threshold;

Prong 2:  Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application.

The recitation of a structural element in the form of a multi-element transducer array is not directed to a particular machine as a multi-element transducer array is known and well-established and applicant establishes the device a broad field of technology in the disclosure found in [para.0002] and where the process is directed to the analysis of the received signals with no particular function of a transducer array disclosed or claimed.  The transducer assembly merely conducts its function of producing and collecting data for the abstract concept.   The steps of receiving and separating are additional steps associated with collecting and organizing the data.  The recitation of Claim 17 to storing a determination to a computer memory is established as well-understood and routine activity (See MPEP 2106.05(d) II) and does not ground the determination to a particular machine or use of the machine.


Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
In the analysis of step 3 of the Guidance (Part/Step 2 of Mayo), the Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:
2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
2106.05(b)    Particular Machine 
2106.05(c)    Particular Transformation
2106.05(d)    Well-Understood, Routine, Conventional Activity
2106.05(e)    Other Meaningful Limitations
2106.05(f)     Mere Instructions To Apply An Exception
2106.05(g)    Insignificant Extra-Solution Activity 
2106.05(h)    Field of Use and Technological Environment


Claim 17’s  steps of “receiving a first set of samples from a plurality of signals from a multi-element transducer array that is coupled to a body of material under test within a real time processing environment” and “indicating an instruction to store the first set of samples in a computer memory”  does not represent significantly more than the abstract idea itself under reasoning comparable to that done in the case law cited above, in other precedential cases or under the guidance of MPEP 2106.05. 

The recitation of the claimed concrete steps are only insignificant pre-solution data gathering steps using a generic transducer that inherently converts an ultrasonic signal into an electrical signal and processor to collect and organizes/converts the data to render a determination, which is similar to the cases using generic sensors performing data collecting and processors performing analysis as cited in the cases TDE Petroleum Data Solutions v. AKM Enterprise and Electric Power Group, LLC v. Alstom.  The cases were determined by the courts as pre-solution data gathering steps for use in the abstract determination and are therefore not significantly more than the abstract concept. The steps and elements of a transducer performing ultrasonic measurement of a material and a processor to collect, compare and analyze the data are not significantly more than Well-Understood, Routine, Conventional Activity (see MPEP 2106.05(d)).

Claim 17 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim  17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 recites the limitation “a first set of samples from a plurality of signals” which is unclear as to what distinguishes “a first set of samples” from “a plurality of signals” since it seems a set of received data is a “plurality of signals”.  Examiner looks to the specification  [0004 The first set of samples represents a first time range and ends with a first boundary set of sample], which would indicate a first set of  samples is a single time bound set of received signals.  The use the term “from” indicates a filtering of the plurality of signals instead of a temporal- bounding of the received signals.   The limitation should read something similar to “a first time set sample of a plurality of signals”

Claim 17 (as best interpreted) recites the limitation “calculating the plurality of respective delay times for each of the plurality of signals further comprises inverse beam forming, including using information about a dispersion relation of the body under test with respect to the multi-element transducer array’ which is unclear as to what is required in the step of “including using information about a dispersion relation of the body under test with respect to the multi-element transducer array”.  The calculation of the delay times is clearly claimed 

Claim 17 recites the limitation “evaluating the real time combined signal over the first set of samples for values of the real time combined signal that exceed a predetermined threshold”  which is unclear as the “values of the realtime combined signal” are not provided in the previous process steps.  Additionally, the claim does state as to what the “values” are so it is unclear what the thresholding of the undefined value requires.  Examiner looks to the specification [0022 and finds SNR values between overlapping samples] However, the claim only requires one sample set not two sample sets.  The claimed “value” does not seem to have a clear relationship to the previous steps and is interpreted as a broad filtering step applied to any property of the signal.

Claim 17 recites the limitation “separating information about at least two wave modes from the received plurality of signals;  calculating a plurality of respective delay times for each of the plurality of signals with respect to a predetermined reference signal of the plurality of signals, such that a time-shift by the plurality of respective delay times modifies the plurality of signals into a time-base-coherence with the predetermined reference signal”, which is unclear as the limitation narrows the plurality of signals by “separating information about at least two wave modes from the received plurality of signals” then proceeds to cite steps of processing the broader “plurality of signals”.  It is unclear whether the processing step is to be performed on the narrower two wave modes or on all of the plurality of signals.  

Claim 17 recites the limitation “the at least two wave modes for source ranging to determine a source location” which is unclear as the source of the waves is the transducer.  The source seems to be the return path from a reflection point but the plain meaning of “source” does not imply a return path.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Valero (US 20170176621; “Valero”) in view of Rigby (US 20140200455; “Rigby”).

Claim 17. Valero discloses a method comprising: receiving (Fig. 1: 108 acoustic receivers and 120 controller) a first set of samples [0054 received signal]  (Fig. 6:  showing a sample over a 2.5 msec timeframe) from a plurality of signals [0054 the array of acoustic receivers 108 is configured to detect the compressional, shear, Stoneley, flexural or quadrupole waves travelling in the drilling fluid 101] from a multi-element transducer array (Fig. 1: 108) that is coupled (Fig. 1: 101 coupling drilling fluid ) [0054] to a body (Fig. 1: 110 formation) [0053] of material under test  [0053] within a real time processing environment (Fig. 1 borehole  102 in a formation 110); separating information about at least two wave modes  [0104 not only are P-arrivals recorded, but also S and Stoneley arrivals. Because S-waves and  from the received plurality of signals [0054 the array of acoustic receivers 108 is configured to detect the compressional, shear, Stoneley, flexural or quadrupole waves travelling in the drilling fluid 101]; calculating a plurality of respective delay times for each of the plurality of signals [0182  a technique called beamforming. This technique includes applying a set of time shifts to the waveforms array then summing the waveforms. The time shifts which lead to the sum which has the highest L.sup.2 norm provides an estimations of the times delays (D.sub.1, . . . , D.sub.N'11). Indeed, the L.sup.2 norm is maximum when the waveforms are aligned] with respect to a predetermined reference signal  [0242 the actual time delays between the reference signal (or waveform) at acoustic receiver 1 and the signals (or waveforms) recorded at the receivers i=2,N, and D=(D.sub.1,̂,D.sub.N−1) are the time delays calculated using the beamforming algorithm described above] of the plurality of signals [0178 The goal is to find the time delays between the signals x.sub.2, . . . ,x.sub.N and the reference signal Accordingly, the goal is to find the time difference between the reference signal x.sub.1 and at least two of the other signals. In other words, the goal is, to find the N−1 delays (D.sub.1, . . . , D.sub.N−1)], such that a time-shift by the plurality of respective delay times [0172] modifies the plurality of signals into a time-base-coherence [0280 At 2308, a plurality of time delays for the acoustic wave can be calculated using the non-discarded estimated TOFs, for example, using a high-order statistical algorithm such as a bicoherence correlation algorithm described above. As described above, the time delays are delays between P-wave arrivals at each of the acoustic  with the predetermined reference signal [0242 the actual time delays between the reference signal (or waveform) at acoustic receiver 1 and the signals (or waveforms) recorded at the receivers i=2,N, and D=(D.sub.1,̂,D.sub.N−1) are the time delays calculated using the beamforming algorithm]; wherein calculating the plurality of respective delay times for each of the plurality of signals [0242] further comprises beam forming [0182  a technique called beamforming. This technique includes applying a set of time shifts to the waveforms array then summing the waveforms. The time shifts which lead to the sum which has the highest L.sup.2 norm provides an estimations of the times delays (D.sub.1, . . . , D.sub.N'11). Indeed, the L.sup.2 norm is maximum when the waveforms are aligned], including using information about a dispersion relation of the body (Fig. 1: formation 110) [0075-0076 determining whether formation is a slow formation to identify delay times of the waveform modes Fig. 4)] under test with respect to the multi-element transducer array (Fig. 1: 108) [0075-0076 arrival times of each wave type dependent on type of formation]; and using information about the at least two wave modes [0071 source path using Snell’s law and P-wave and S-wave raytracing  0072-0075] for source ranging to determine a source location [0073 path followed by acoustic waves through both the mud and the formation, it is helpful to use ray tracing. This technique provides good approximation of the real wave propagation path when the wavefronts can be approximated as planes, or when the wavelength is smaller than the borehole diameter. A ray is a line which is parallel to the wave propagation direction and which represents the fastest path between two points. At the interface between the borehole mud and formation, Snell's law, which is shown by  combining at least one  [P-wave] of the time-shifted plurality of signals with the reference signal of the plurality of signals [0280 At 2308, a plurality of time delays for the acoustic wave can be calculated using the non-discarded estimated TOFs, for example, using a high-order statistical algorithm such as a bicoherence correlation algorithm described above... Then, the estimated TOFs for the acoustic wave at each of the acoustic receivers in the acoustic array can be updated based on the calculated time delays], thereby creating a real time combined signal from the plurality of signals [0280]; 2Serial No. 16/783,802Preliminary Amendmentevaluating the real time combined signal over the first set of samples for values [0079 When the signal to noise ratio (“SNR”) is high, as it may be the case in wireline sonic logging, estimating times of flight by visual inspection may be an easy task and may provide highly accurate estimations. As well, many automated algorithms have been put forward during the last decades, in order to avoid intervention of any human operator, hence processing rapidly the thousands of waveforms recorded. These automated algorithms can provide as well highly accurate times of flight estimations, as long as the SNR remains high] of the real time combined signal that exceed a predetermined threshold [0079 When the signal to noise ratio (“SNR”) is high, as it may be the case in wireline sonic logging, estimating times of flight by visual inspection may be an easy task and may provide highly accurate estimations…These automated algorithms can provide as well highly accurate times of flight estimations, as long as the SNR remains high]; and indicating an instruction to store [0279 This data can be received by the control unit 120 shown in FIG. 1. At Fig. 23a: step 2304, a respective TOF for the acoustic wave at each of the acoustic receivers in the acoustic array can be estimated, for example using a first-arrival time detection algorithm such as the entropy algorithm described above] the first set of samples [0279 filtered data within set time period] in a computer memory (210) if, within the first set of samples [0279 filtered data within set time period], the real time combined signal  [0079 SNR values are high](Fig. 23a&b) crosses the predetermined threshold (Fig. 23a&b) [0279 if the SNR is below a set level  they are respective estimated TOFs that are statistical outliers and are discarded]. 

Valero does not explicitly disclose the beamforming calculation [0181-0186] used in calculating of the plurality of respective delay times for each of the plurality of signals is performed by inverse beam forming.

Rigby teaches performing inverted beamforming in ultrasonic imaging systems [Abstract].  Rigby further teaches calculating a plurality of respective delay times for each of the plurality of signals  [0042  the provided embodiments, the time-delay function is rewritten to map the uniformly spaced input sample times, which are available in the element signals, to non-uniformly spaced output sample times in the beamsum signal] further comprises beam forming is performed by inverse beam forming [0040 in the inverted beamforming approach illustrated in the schematic 64 of FIG. 4, the focus delays are instead calculated to give the non-integer sample times in the output signal (the beamsum) corresponding to the integer sample times in the input signal (the element signal). Thus, the focus delay represented by diagonal line 86 passes through element sample 76 but between the beamsum samples 98 and 96, at the non-integer sample time 94. Similarly, the focus delay represented by diagonal line 88 passes through element sample 78 but between the beamsum samples 96 and 90, at non-integer sample 92. The desired values in the beamsum, at the integer sample times, are calculated by interpolating the values at the non-integer sample times].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Rigby’s  calculating of delay times using inverse beam forming over Valero’s interpolation of beamforming elements to determine delay times because inverse beam forming is computationally efficient  by reducing the large number of element signals that 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20050183505  
Kono, Naoyuki  et al.
Transmits longitudinal and shear waves to determine a flow in a monitored device.
US 5216640
Donald; James et al.

US 5271276
Katakura; Kageyoshi et al.
Teaches correlating a summed set of signal to a reference signal.
US 6705995
Poland; McKee Dunn et al.
Teaches inverse beamforming to track sonar signals
JP 2014077708
TAKAMI HIROSAKU et al.
Teaches beamforming processing for detected shear waves.
CN 106990172
ZHANG, Bi-xing et al.
Teaches a double pulse offset by a time delay to coordinate signal arrive to a monitored target.
JP 2010071920
ISHIDA HITOSHI et al.
Teaches the use of surface SH wave probes even in a location where flaw detection has been difficult through the use of longitudinal waves or SV wave ultrasonic waves


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856     

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856